DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 08/30/2022.
Claims 1, 7, 11 and 13 have been amended. Therefore, claims 1-18 are currently pending in this application.
Response to Amendment
4.	The amendment to claim 11 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-18 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a selection of a commonly used hot key topic or a formula and functions hot key topic; updating performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with [an] application; indication of the performance in response to a received request, wherein the indication of the performance comprises a completion status for each of the subtopics; and the performance is assessed for certification.

— 	Considering claim 7, the following claimed limitations recite an abstract idea: 
a selection of a commonly used hot key topic or a formula and functions hot key topic; update a performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with [an] application; indication of the performance in response to a received request, wherein  the indication of the performance comprises a completion status for each of the subtopics; and the performance is assessed for certification.

— 	Considering claim 13, the following claimed limitations recite an abstract idea: 
a selection of a commonly used hot key topic or a formula and functions hot key topic; update a performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with [an] application; indication of the performance in response to a received request, wherein the indication of the performance comprises a completion status for each of the subtopics; and the performance is assessed for certification.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching, wherein a user is provided with training regarding hot keys based on one or more topics that the user is selecting, etc. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computer, a display device, a non-transitory machine readable medium, one or more keys, etc., which are utilized to facilitate the recited functions regarding: providing selectable interaction modes; receiving a selection of a topic; outputting a simulation; receiving one or more key inputs; updating the performance for a user; outputting an indication of the stored performance; transmitting the stored performance to a computing device, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available conventional computing device (e.g. a personal computer, a smartphone, a laptop, etc.), which is arranged to communicate with an online device (e.g. a server) via a conventional communication network (e.g. see [0021] to [0023]); and wherein the conventional device provides one or more interactive tasks (e.g. training materials) to a user (e.g. [0026] to [0030], etc.).
It is further worth to note that the implementation of the conventional computer/network technology to facilitate one or more tasks (e.g. educational tasks, etc.), is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2006/0057551; US 2006/0165464; US 5,718,590, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-6, 8-12 and 14-18). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”.  
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 08/30/2022). However, the arguments are not persuasive. Applicant argues, 
The Office Action argues that the claims correspond to managing personal behavior, such as teaching . . . 
. . . the Office Action has specifically extracted non-computing elements from claim 1 in order to reflect wording deemed to represent an abstract idea. Then, the Office Action states that the additional elements such as a computer, display device, one or more keys, etc., fail to integrate the abstract idea into a practical application. Applicant submits that this appears to be a rejection of the claims on a piecemeal basis and does not consider what is being claimed as a whole, contrary to what is required. See MPEP §2106 . . .
To the contrary, Applicant submits that, when considered as a whole, the eligibility of the present claims is self-evident, as the claims clearly improve a technology and/or computer functionality, and at the least tie the claims to a practical application of efficient computer application utilization. As such, Applicant respectfully submits that the present claims recite patentable subject matter and that the rejections under 35 USC §101 should be withdrawn.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, separating the abstract idea from the additional elements does not necessarily constitute a piecemeal analysis; rather, it is part of the eligibility analysis to separate the abstract idea from the additional elements. It is worth to note that the eligibility analysis—per prong-one of Step 2A—requires the Office to identify the abstract idea recited in the claim (i.e. separating the limitations that recite an abstract idea from the additional elements). Of course, subsequent to prong-one, the Office is required to execute prong-two of Step 2A; and this subsequent step requires the Office to analyze the claim as a whole (i.e. analyzing the abstract idea and the additional elements in combination) in order to determine whether the claim integrates the abstract idea into a practical application. Similarly, the final step of the eligibility analysis (Step 2B) also requires the claim to be considered as a whole in order to determine whether the claim amounts to “significantly more” than an abstract idea (i.e. considering the claim as a whole in order to determine whether it implements an element—or a combination of elements—that amounts to an “inventive concept”). Accordingly, unlike Applicant’s assertion, the eligibility analysis is not based on a piecemeal basis.       
	Secondly, Applicant has not demonstrated an improvement (if any) that the current claimed invention provides over the relevant existing technology. Instead, Applicant asserts that “the claims clearly improve a technology and/or computer functionality, and at the least tie the claims to a practical application of efficient computer application utilization” (emphasis added). However, Applicant has not specified the alleged technology—and/or computer functionality—that is assumed to be improved. It is worth to note that the claimed invention does not improve the structural and/or functional features of a computing device; rather, it is utilizing a computing device—as a tool—to provide lessons or training to a user. Particularly, the claimed invention provides, using a computing device(s), a training to the user regarding one or more hot keys, and wherein the performance of the user is also evaluated. Accordingly, none of the claims is directed to an improvement over the relevant existing technology (e.g. the claimed invention does not provide an improvement to the efficiency and/or functions of the computing device, etc.). Of course, such lack of improvement over the relevant existing technology also confirms that the current claimed invention does not integrate the claimed abstract idea into a practical application. Instead, the claimed invention is utilizing the computing device merely as a tool to facilitate the abstract idea. Consequently, Applicant’s arguments are not persuasive.	

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Namgoong 2014/0302901 in view of Lippens 2015/0082971 and further in view of Riggs 2003/0074558.
	Regarding claim 1, Namgoong teaches the following claimed limitations: a method for facilitating shortcut and hot key learning via computer application gamification, the method implemented by one or more application gamification computing devices ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) and comprising: outputting on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application to be initiated via a shortcut or hot key]); receiving one or more key presses corresponding to the shortcut or hot key and updating the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); updating a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality 
of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
	Although Namgoong does not explicitly describe, “outputting on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not expressly describe providing selectable interaction modes comprising a learning mode and a testing mode; and receiving a selection of a commonly used hot key topic or a formula and functions hot key topic.
However, Lippens discloses a system that allows a user to play a game, such as playing keyboard; wherein the system allows the user to select a mode from a plurality of modes; such as a “free play” mode, an “auto play” mode and an “assisted play” mode (see FIG 10); wherein (i) selecting the “auto play” mode allows the user to view the sequence of keys to be operated, wherein the system generates a virtual keyboard and highlights one or more of the keys sequentially to demonstrate the proper manner of playing, (ii) selecting “assisted play” mode allows the system to evaluate the user’s performance, wherein the system requires the user to play keys (notes) and provides feedback to the user regarding his/her accuracy (e.g. the wrongly played key is marked with a red dot, etc.); wherein each of the “auto play” mode and the “assisted play” mode allows the user to select a lesson among different lessons (i.e. receiving a selection of a topic); and (iii) selecting the “free play” mode allows the user to interact with the game, i.e. playing keyboard) ([0050], [0055]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens; for example, by incorporating additional modes of operations; such as, selectable modes in the form of “auto play” mode, an assessment (“assisted play”) mode, and a “free play” mode; wherein as the user selects (i) the “auto play” mode, the system allows the user to select a lesson/topic from a plurality of lessons/topics; and wherein the system also displays one or more animations that demonstrate the sequence of keys to be operated in order to perform a desired action (e.g. the system displays a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted in order to demonstrate to the user the proper sequence of operation, etc.); and when the user selects (ii) the assessment mode, the system prompts the user to play a particular game, the system also optionally provides the user with an option to select the lesson/topic for the assessment, wherein the user’s inputs during the particular game evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance (e.g. marking the wrongly played key with a red dot, etc.), so that the user would have ample options to be more familiar with the techniques required to play the game before the user starts to actively interact with the game (e.g. before selecting the “free play” mode to actively interact with the game); and thereby helping the user to easily comprehend the techniques needed to play the game.  
Namgoong also does not teach the process of transmitting the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention Namgoong in view of Lippens and further in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates whether the user has successfully mastered the hot keys required to perform a given task, etc., so that the user would be encouraged to expand his/her skills.    
Regarding claim 7, Namgoong teaches the following claimed limitations: an application gamification computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to execute the stored programmed instructions ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) to: output on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application to be initiated via a shortcut or hot key]); receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); update a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality of 
subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
	Although Namgoong does not explicitly describe, “output on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not expressly describe providing selectable interaction modes comprising a learning mode and a testing mode; and receiving a selection of a commonly used hot key topic or a formula and functions hot key topic.
However, Lippens discloses a system that allows a user to play a game, such as playing keyboard; wherein the system allows the user to select a mode from a plurality of modes; such as a “free play” mode, an “auto play” mode and an “assisted play” mode (see FIG 10); wherein (i) selecting the “auto play” mode allows the user to view the sequence of keys to be operated, wherein the system generates a virtual keyboard and highlights one or more of the keys sequentially to demonstrate the proper manner of playing, (ii) selecting “assisted play” mode allows the system to evaluate the user’s performance, wherein the system requires the user to play keys (notes) and provides feedback to the user regarding his/her accuracy (e.g. the wrongly played key is marked with a red dot, etc.); wherein each of the “auto play” mode and the “assisted play” mode allows the user to select a lesson among different lessons (i.e. receiving a selection of a topic); and (iii) selecting the “free play” mode allows the user to interact with the game, i.e. playing keyboard) ([0050], [0055]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens; for example, by incorporating additional modes of operations; such as, selectable modes in the form of “auto play” mode, an assessment (“assisted play”) mode, and a “free play” mode; wherein as the user selects (i) the “auto play” mode, the system allows the user to select a lesson/topic from a plurality of lessons/topics; and wherein the system also displays one or more animations that demonstrate the sequence of keys to be operated in order to perform a desired action (e.g. the system displays a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted in order to demonstrate to the user the proper sequence of operation, etc.); and when the user selects (ii) the assessment mode, the system prompts the user to play a particular game, the system also optionally provides the user with an option to select the lesson/topic for the assessment, wherein the user’s inputs during the particular game are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance (e.g. marking the wrongly played key with a red dot, etc.), so that the user would have ample options to be more familiar with the techniques required to play the game before the user starts to actively interact with the game (e.g. before selecting the “free play” mode to actively interact with the game); and thereby helping the user to easily comprehend the techniques needed to play the game.  
Namgoong also does not teach, transmit the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens and further in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates whether the user has successfully mastered the hot keys required to perform a given task, etc., so that the user would be encouraged to expand his/her skills.    
Regarding claim 13, Namgoong teaches the following claimed limitations: a non-transitory machine readable medium having stored thereon instructions for facilitating shortcut and hot key learning via computer application gamification ([0027]; [0048]: e.g. a computer system that generates to the user one or more hot-keys, wherein the hot-keys allow the user to perform one or more tasks; such as tasks to be performed in a computer game) that, when executed by one or more processors, cause the processors to: output on a display device a display screen comprising a simulation of a computer application and an indication of an interaction with the computer application to be initiated via a shortcut or hot key ([0054]; [0056]; [0061] lines 1-5; FIG 8A, FIG 8B: e.g. the system displays a game scenario [a simulation of a computer application], wherein the user is required to perform a particular task, such as perform an attack tactic; and wherein the system also displays one or more hot-keys to be operated in order to perform the particular task [i.e. an indication of an interaction with the computer application to be initiated via a shortcut or hot key]); receive one or more key presses corresponding to the shortcut or hot key and update the simulation to reflect performance of the interaction within the computer application in response to the key presses ([0061] lines 5-10; [0078]; [0080]: e.g. the system detects one or more keys that the user has operated with respect to the hot-key, and thereby the system modifies or updates the game scenario); update a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application ([0062], [0083] to [0088]: e.g. it is understood that the system provides the above service for the different tasks that the user is required to perform; such as a task directed to an attack tactic, a task directed to a defense tactic, etc. Accordingly, the system involves a plurality of subtopics, wherein each of the subtopics corresponds to a category of shortcut or hot key utilization associated with the computer application. In addition, the system stores data that reflects the accuracy of the user’s performance, such as 30%, 70%, etc.; and this indicates that the system updates a stored performance for a user to reflect completion of a portion of one of a plurality of subtopics).
Although Namgoong does not explicitly describe, “output on the display device an output indication of the stored performance in response to a received request, wherein the output indication of the stored performance comprises a completion status for each of the subtopics”, Namgoong already provides training to the user regarding the techniques required to perform one or more tasks/subtopics; such as (i) displaying to the user one or more hot-keys required to perform an attack tactic, (ii) displaying to the user one or more hot-keys required to perform a defense tactic, etc. ([0056], [0062], [0079], [0080]); and wherein the system also generates, based on one or more key operations detected from the user, one or more performance data (e.g. percentage of accuracy) that indicates the user’s accuracy as applied to the task being performed ([0083] to [0086]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Namgoong’s system; for example, by incorporating an algorithm that provides the user with an option to display status data as applied to one or more tasks; such as, the user’s performance level/score as applied to a task(s), indication of whether the user has completed the task(s), etc., in order to provide the user with a more comprehensive analysis regarding his/her performance, so that the user would take one or more appropriate steps to improve his/her overall performance.     
Namgoong does not expressly describe providing selectable interaction modes comprising a learning mode and a testing mode; and receiving a selection of a commonly used hot key topic or a formula and functions hot key topic.
However, Lippens discloses a system that allows a user to play a game, such as playing keyboard; wherein the system allows the user to select a mode from a plurality of modes; such as a “free play” mode, an “auto play” mode and an “assisted play” mode (see FIG 10); wherein (i) selecting the “auto play” mode allows the user to view the sequence of keys to be operated, wherein the system generates a virtual keyboard and highlights one or more of the keys sequentially to demonstrate the proper manner of playing, (ii) selecting “assisted play” mode allows the system to evaluate the user’s performance, wherein the system requires the user to play keys (notes) and provides feedback to the user regarding his/her accuracy (e.g. the wrongly played key is marked with a red dot, etc.); wherein each of the “auto play” mode and the “assisted play” mode allows the user to select a lesson among different lessons (i.e. receiving a selection of a topic); and (iii) selecting the “free play” mode allows the user to interact with the game, i.e. playing keyboard) ([0050], [0055]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens; for example, by incorporating additional modes of operations; such as, selectable modes in the form of “auto play” mode, an assessment (“assisted play”) mode, and a “free play” mode; wherein as the user selects (i) the “auto play” mode, the system allows the user to select a lesson/topic from a plurality of lessons/topics; and wherein the system also displays one or more animations that demonstrate the sequence of keys to be operated in order to perform a desired action (e.g. the system displays a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted in order to demonstrate to the user the proper sequence of operation, etc.); and when the user selects (ii) the assessment mode, the system prompts the user to play a particular game, the system also optionally provides the user with an option to select the lesson/topic for the assessment, wherein the user’s inputs during the particular game are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance (e.g. marking the wrongly played key with a red dot, etc.), so that the user would have ample options to be more familiar with the techniques required to play the game before the user starts to actively interact with the game (e.g. before selecting the “free play” mode to actively interact with the game); and thereby helping the user to easily comprehend the techniques needed to play the game.  
Namgoong also does not teach, transmitting the stored performance to a computing device, whereupon the stored performance is assessed for certification.
However, Riggs discloses a system that allows a user to perform a task, wherein data regarding the user’s performance of the task is transmitted to a server of a service provider; and wherein the server evaluates the data for certification (see [0131]; [0132]; [0134]; [0139] lines 1-8). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Namgoong in view of Lippens and further in view of Riggs; for example, by incorporating an algorithm that allows the server to certify, based on user data transmitted from the user’s device, the user’s performance; wherein the server analyzes the transmitted data, and thereby generates a certificate that indicates whether the user has successfully mastered the hot keys required to perform a given task, etc., so that the user would be encouraged to expand his/her skills.    
	Regarding each of claims 2, 8 and 14, Namgoong in view of Lippens and in view of Riggs teaches the claimed limitations as discussed above.	 
The limitation, “wherein the indication comprises the key presses corresponding to the shortcut or hot key when in the learning mode”, is already addressed per the modification discussed above since the “auto play” mode, which represents the learning mode, generates a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted to demonstrate the keys corresponding to the shortcut or hot key.  
Regarding each of claims 3, 9 and 15, Namgoong in view of Lippens and in view of Riggs teaches the claimed limitations as discussed above.	 
The limitation, “the display screen further comprises a simulated keyboard . . . indicating with the simulated keyboard the key presses corresponding to the shortcut or hot key”, is also already addressed per the modification discussed above with respect to the independent claims. Particularly, the modified system involves an “auto play” mode, which represents the learning mode, generates a virtual keyboard; and wherein one or more of the keys of the virtual keyboard are sequentially highlighted to demonstrate the keys corresponding to the shortcut or hot key.  
Regarding each of claims 4, 10 and 16, Namgoong in view of Lippens and in view of Riggs teaches the claimed limitations as discussed above.
	Namgoong further teaches that the indication comprises an action corresponding to the shortcut or hot key ([0061] lines 1-5; [0079], [0080]: e.g. the system already displays to the user one or more of the keys needed with respect to a hot-key(s)). 
	The limitation, “when in the testing mode . . . further comprises  receiving one or more other key presses different than the key presses corresponding to the shortcut or hot key; and updating the display screen to indicate that the other key presses were incorrect with respect to the shortcut or hot key corresponding to the action, without updating the simulation”, is already addressed per the modification discussed with respect to the independent claims. 
	Particularly, the modified system incorporates an assessment mode (e.g. “play  assist” mode), which prompts the user to play a particular game, wherein the user’s inputs are evaluated for accuracy, and thereby the system generates one or more feedbacks regarding the user’s performance; such as, marking the wrongly played key with a red dot on the virtual keyboard, etc., so that the user would have ample options to be more familiar with the techniques required to play the game. 
Regarding each of claims 6, 12 and 18, Namgoong in view of Lippens and further in view of Riggs teaches the claimed limitations as discussed above.	
Namgoong further teaches, navigation between the display screen and at least one additional display screen, and interaction with the display screen and the at least one additional display screen, using only received inputs from a keyboard ([0056], [0061], [0062]: e.g. based on one or more keys the user operates on the keyboard, the system navigates between various screens; such as, navigating between the screen displaying the attack play scenario and the screen displaying a defense play scenario, including between the screens that display the keys needed with respect to a hot-key(s). Accordingly, the above already indicates the navigation between the display screen and one or more other display screens, and interaction with the display screen and the other display screens, using only received inputs from a keyboard). 	    
●	Claims 5, 11, and 17 are rejected under 35 U.S.C.103 as being unpatentable over Namgoong 2014/0302901 in view of Lippens 2015/0082971, in view of Riggs 2003/0074558 and in view of Duggan 2015/0093726. 	
	Regarding each of claims 5, 11 and 17, Namgoong in view of Lippens and in view of Riggs and further in view of Wrubel teaches the claimed limitations as discussed above.
	Although Namgoong already teaches the process of outputting the interaction to be initiated via the shortcut or hot key (see discussion per each of claims 1, 7 and 13),  Namgoong does not explicitly teach, outputting on the display screen a timer upon outputting the indication of the interaction, wherein the timer is configured to increment until the key presses corresponding to the shortcut or hot key are received.
	However, Duggan discloses a system that allows a user to play one or more games, wherein the system prompts the user to perform a task in the game; and wherein the system displays a timer that displays the elapsed time to complete the task ([0045], 0053]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Namgoong in view of Lippens, in view of Riggs and further in view of Duggan; for example, by incorporating an algorithm that displays time data on the display, such as a timer or a clock that displays the time elapsing since the prompt, wherein the user is optionally presented with one or more rewards for performing the task in timely manner, etc., in order to motivate the user to respond to the prompt in timely manner, so that the user would have a further opportunity to train his/her response speed. 
Response to Arguments.
7.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 08/30/2022); however, the arguments are not persuasive. Applicant argues,  
By the present amendment, independent claims 1, 7 and 13 have been amended to recite "receiving a selection of a commonly used hot key topic or a formula and functions hot key topic". Support for these amendments can be found, for example, in paragraphs 0027-0029 and Fig. 3 of the present application publication. 
Upon a close review of the cited art of record, no reference or combination of references teaches or renders obvious all aspects of the independent claims, including provision of receiving a selection of a commonly used hot key topic or a formula and functions hot key topic as claimed. The prior art must show all claim elements in order to find anticipation or obviousness, and all words in a claim must be considered in judging the patentability of that claim against the prior art (see Manual of Patent Examining Procedure (MPEP) §§ 706.020) and 2143.03). As Applicant submits that none of the art of record, taken alone or in combination with any other reference(s) of record, do not disclose or render obvious the elements of the currently pending claims, Applicant respectfully requests that the rejections under 3 5 USC § 103 be withdrawn. Applicant further submits that the dependent claims not specifically discussed above are allowable for at least the reason that they are dependent upon allowable independent claims.

 	The Office respectfully disagrees with the above arguments. Although Applicant asserts that none of the cited references teach the current claimed limitation regarding, “receiving a selection of a commonly used hot key topic or a formula and functions hot key topic”, there appears to be no specific argument to challenge the teaching of Lippens directed to the above limitation.    
	Nevertheless, as already indicated above (see the analysis presented under section §103), Lippens does allow the user to select a lesson from a plurality of lessons (see [0050] lines 4-9, emphasis added), 
“ . . . A command bar allows the player to choose among three modes of operation: ‘free play’, ‘auto play’ and ‘assisted play’. In the free play-mode  the player may play what he wants. In the auto play- and assisted play-modes, the player may choose among different songs or lessons . . .”
	Thus, it is evident from the excerpt above that Lippens allows the user to select a lesson from a plurality of lessons; and thereby, the system provides the training based on the selected lesson. In this regard, such process of selecting a lesson indicates the process of selecting a topic (i.e. the system receives the topic that the user is selecting). It is also worth to note that the phrase, “a commonly used hot key topic” (or “a formula and functions hot key topic”), is merely describing the type of lesson or topic; and therefore, it does not have any patentable weight since it is nonfunctional descriptive matter. Moreover, Namgoong (the primary reference) already teaches the implementation of one or more hot keys; and therefore, it would have still been obvious to the artisan (one of ordinary skill in the art) to incorporate—based on the teaching gleaned from Lippens—one or more lesson materials related to each of the one or more hot keys, so that the system further provides training to the user based on a lesson/topic that the user is selecting; and wherein such implementation provides the user with additional flexibility to learn one or more hot keys based on a lesson/topic that he/she is selecting.
	The observations above demonstrates that the current claims are still obvious over the prior art. Consequently, Applicant’s arguments are not persuasive. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715